ALLREAD, PJ.
There is a contention by the plaintiff in error that the court erred in not adopting the definition of a new or used car as shown in the registration statutes, especially §633.0-8, GC. We think these statutes do not apply to the definition of a new or used car in a case of misrepresentation thereof by the dealer. The court in its instructions adopted the definition given by the plaintiff in his petition as to a new or used car, to-wit, substantially, that the car had only been towed down from the factory to the general sales offices of the plaintiff in error, in this city, and that there had been no other use. We think there was no prejudicial error in the instructions given by the trial court on the subject of a new or used car. We have examined the charge and have reached the conclusion that there is nothing in the charge which could be considered as prejudicial to the defendant in the court below, now the plaintiff in error. The judgment of the Court of Common Pleas is therefore affirmed.
HORNBECK and KUNKLE, JJ, concur.